Citation Nr: 0944782	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 
2002, for the grant of service connection for chronic 
prostatitis.

2.  Entitlement to an effective date earlier than January 27, 
2005, for a 40 percent rating for chronic prostatitis.

3.  Entitlement to an effective date prior to October 18, 
2005, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to September 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for chronic prostatitis and assigned an initial 
disability rating of 20 percent, effective as of January 28, 
2002.  Although the Veteran filed a notice of disagreement 
(NOD) to both the assigned rating and effective date of the 
award and the RO issued a statement of the case (SOC) in July 
2004, he did not perfect an appeal with regard to the issue 
of a higher initial rating (see VA Form 9 dated September 23, 
2004 and received the next day).  Thus, only the effective 
date claims as listed on the title page are on appeal.

Later, in a September 2005 rating decision issued in October 
2005, the RO assigned a rating of 40 percent for the 
Veteran's chronic prostatitis, effective January 27, 2005.  
In an October 2005 statement, the Veteran indicated that this 
disability had been at the 40 percent level for many years.  
The Board construed this statement as a NOD to the effective 
date assigned for the award of a 40 percent rating for 
chronic prostatitis.  Similarly, in a November 2006 rating 
decision issued in January 2007, the RO, in pertinent part, 
awarded a TDIU, effective October 18, 2005.  After the appeal 
was certified to the Board, in a March 2007 statement the 
Veteran said that his service-connected disability had 
rendered him unemployable for many years.  The Board 
construed this statement as an NOD to the effective date 
assigned for the award of a TDIU.  

Subsequently, these matters were before the Board in December 
2007 at which time, the issues of entitlement to an effective 
date earlier than January 27, 2005, for a 40 percent rating 
for chronic prostatitis and entitlement to an effective date 
prior to October 18, 2005, for the award of a TDIU, were 
remanded for the Veteran to be issued a Statement of the Case 
(SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), and the issue of entitlement to an effective date 
earlier than January 28, 2002, for the grant of service 
connection for chronic prostatitis, was denied.  The Veteran 
appealed the December 2007 Board decision regarding the issue 
of entitlement to an effective date earlier than January 28, 
2002, for the grant of service connection for chronic 
prostatitis, to the United States Court of Appeals for 
Veterans Claims (Court).

In August 2008, the Secretary of VA (Secretary) and the 
Veteran, through his representative, filed a joint motion to 
vacate the Board's decision and remand the matter for 
additional action.  The Court granted that motion in an Order 
also dated in August 2008.

In February 2008, pursuant to the Board's December 2007 
remand, the Veteran was issued an SOC regarding the issues of 
entitlement to an effective date earlier than January 27, 
2005, for a 40 percent rating for chronic prostatitis and 
entitlement to an effective date prior to October 18, 2005, 
for the award of a TDIU.  Subsequently, the Veteran perfected 
his appeal of these issues in a Substantive Appeal on a VA 
Form 9, dated in March 2008.

This case was again before the Board in November 2008 in 
regard to the issue of entitlement to an effective date 
earlier than January 28, 2002, for the grant of service 
connection for chronic prostatitis when it was remanded for 
further development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board notes that the Veteran requested to appear at a 
hearing before a Veterans Law Judge of the Board at his local 
regional office in his Substantive Appeal on a VA Form 9 
dated in March 2008.  In October 2009 the Board sent the 
Veteran a letter seeking to clarify whether the Veteran 
desired a hearing before the Board.  The Veteran responded in 
November 2009 that he wanted to appear at a hearing before a 
Veterans Law Judge of the Board at his local RO.  To date, 
the Veteran has not been scheduled for a new hearing before a 
Veterans Law Judge at his local RO.  Accordingly, the Veteran 
must be scheduled for a hearing before a Veterans Law Judge 
of the Board at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


